On the court’s own motion, its decision (29 A D 2d 646) dated January 3, 1968 is hereby modified, nunc pro tune as of said date, (1) by causing provision “(B)” thereof to read: “striking therefrom the fourth decretal paragraph and adding in lieu thereof a new decretal paragraph to the effect that counsel fees in the amount of $25,000 be awarded to plaintiff to be paid to him by the Village Treasurer out of the fund payable under the third decretal paragraph by defendant Nordberg to the Village; ” and (2) by adding a new provision, to follow said provision “ (B) ”, which shall read: “(C) striking from the fifth decretal paragraph the words 'the plaintiff and’”; and (3) by adding after said provision “ (C) ” the following further provision: “ (D) adding to the foot of the judgment a paragraph that no costs of the action are awarded to any of the parties.” Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.